IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 00-11149
                         Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

RONY ISRAEL AMBROSIO, also
known as Ronnie Ismael
Lambrosio, also known as
Ronnie Anbrosio, also known as
Rodney Lambrosio, also known as
Ronny Ishmael Lambrosio,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                   USDC No. 3:00-CR-162-ALL-D
                      --------------------
                         April 12, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Rony Israel Ambrosio argues that the district court erred in

imposing an enhanced sentence based on his alleged prior

aggravated felony convictions, which were not alleged in the

indictment.    He argues that his prior convictions were an element

of the offense and not merely a sentence enhancement factor.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-11149
                                 -2-

     Ambrosio concedes that his argument is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224 (1998), but he

seeks to preserve the issue for possible Supreme Court review in

light of Apprendi v. New Jersey, 530 U.S. 466, 120 S. Ct. 2348

(2000).   Apprendi did not overrule Almendarez-Torres.   See

Apprendi, 120 S.Ct. at 2361-62 & n.15; see also United States v.

Dabeit, 231 F.3d 979, 984 (5th Cir. 2000), cert. denied, 121

S. Ct. 1214 (2001).

     As Ambrosio’s arguments for appeal are foreclosed, he has

failed to show that the district court committed error in

imposing sentence.    Ambrosio’s judgment of conviction is

AFFIRMED.